IN THE COURT OF APPEALS OF TENNESSEE
                             WESTERN SECTION AT JACKSON


STEVEN COBB,

       Petitioner\Appellant,                                                          FILED
vs.                                                   Lake Circuit No. 96-7590    April 1, 1998
                                                      Appeal No. 02A01-9707-CV-00144
JOSEPH VINSON, Chairman                                                              Cecil Crowson, Jr.
LCRCF Disciplinary Board, et al,                                                      Appellate C ourt Clerk

       Respondents\Appellees.


                          SEPARATE CONCURRENCE


HOLLY KIRBY LILLARD, J.

       I agree with the majority’s analysis in this case. However, I concur separately to emphasize

that our review, under either the common law writ of certiorari or the statutory writ, should be

limited to hearing the petitioner’s claims regarding “the illegality of acts taken by the disciplinary

board.” Williams v. Tennessee Dept. of Correction, No. 02A01-9503-CV-00046 1995 WL 575142

(Tenn. App. Oct. 2 1995). Even if the requirements of a statutory writ of certiorari are met, our

review should not include the substance of the disciplinary proceeding, i.e. whether the petitioner

actually committed the acts with which he was charged.




                                              HOLLY KIRBY LILLARD, J.